This cause comes into this court on appeal from the common pleas court of Cuyahoga county.
In the court below an injunction suit was brought by Samuel Jonas against the Swetland Company to prevent it from collecting a light bill against him on the basis that it was seeking to collect. The case was tried upon the transcript of the evidence introduced in the court below, and upon the argument of counsel.
The contention in the court below and in this court was that the Swetland Company, not being a public utility corporation, could not sell light and power to its customers; that as a matter of fact it bought its current from the illuminating company at a basis of about $115 or $120 a month and charged its customers, and particularly the plaintiff, around $300 a month; that it was charging for the service furnished by the utility company, which was ultra vires and beyond the authority of the Swetland Company; and that, therefore, its charge was illegal and it should be enjoined from collecting this bill.
We cannot agree with counsel. It surely cannot be possible that a utility company furnishing light, power, and heat must make a separate contract with every tenant in a big office building. A thing of that sort would lead to such confusion and trouble as would surely warrant the utility company in making a contract with the owners of the building at a wholesale price, who in turn would retail it out to the various customers and tenants. Whether or not the *Page 6 
price which they get is a proper price is not for the court to say. We do not think that the building company is prohibited from furnishing light, power, and heat to its tenants; on the contrary, we think that it might be its duty to do so. The record in this case shows that contracts had been entered into between the Swetland Company and Jonas, whereby the latter agreed to pay at a certain rate for lights he used, and it appears that a concession had been made by the utility company to the Swetland Company, and, that concession not having been passed along to the tenants, this tenant sought to prevent a collection at all.
We think in this case that the Swetland Company has a right to sell light, power and heat to its tenants, and that it is a matter of contract between the tenant and the owners of the building as to the price charged for it; that it is not ultravires, and is not against public policy that such a contract should be made.
We therefore order that a decree be entered in favor of the defendant and the injunction heretofore granted be dissolved.
Decree for defendant.
SULLIVAN, P.J., and LEVINE, J., concur. *Page 7